IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                         January 16, 2008

                                     No. 07-20671                     Charles R. Fulbruge III
                                   Summary Calendar                           Clerk




IN THE MATTER OF: EQUATOR CORP.
                                                  Debtor.
STEVEN BARRY FRANKOFF

                                                  Appellant
v.

TRUSTEE KENNETH R HAVIS

                                                  Appellee


                   Appeal from the United States District Court
                    for the Southern District of Texas, Houston
                              USDC No. 4:07-CV-1035


Before REAVLEY, JOLLY, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Steven Barry Frankoff appeals the district court’s grant of summary
judgment against him. The district court found that a transfer of money from
the Debtor to Frankoff was improper, and therefore avoidable, under 11 U.S.C.
§549. After a review of the record and briefs, we find no reversible error.



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                               No. 07-20671

Essentially for the reasons stated in the opinion of the district court, the
judgment is AFFIRMED.




                                     2